Exhibit 10.38


POKERTEK, INC.
2009 STOCK INCENTIVE PLAN


Employee Incentive Stock Option Agreement
 
THIS AGREEMENT (together with Schedule A, attached hereto, this "Agreement"),
effective as of _____________ ____, 20___ (the "Grant Date"), between POKERTEK,
INC., a North Carolina corporation (the "Corporation"), and
__________________________, an Employee (the "Participant");
 
RECITALS:
 
In furtherance of the purposes of the PokerTek, Inc. 2009 Stock Incentive Plan,
as it may be hereafter amended and/or restated (the "Plan"), and in
consideration of the services of the Participant and such other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Corporation and the Participant hereby agree as follows:
 
1.     Incorporation of Plan. The rights and duties of the Corporation and the
Participant under this Agreement shall in all respects be subject to and
governed by the provisions of the Plan, the terms of which are incorporated
herein by reference. In the event of any conflict between the provisions in this
Agreement and those of the Plan, the provisions of the Plan shall govern. Unless
otherwise defined herein, capitalized terms in this Agreement shall have the
same definitions as set forth in the Plan.
 
2.     Grant of Option; Term of Option. The Corporation hereby grants to the
Participant pursuant to the Plan, as a matter of separate inducement and
agreement in connection with his or her employment with or service to the
Corporation or an Affiliate, and not in lieu of any salary or other compensation
for his or her services, the right and Option (the "Option") to purchase all or
any part of such aggregate number of shares (the "Shares") of common stock of
the Corporation ("Common Stock") at an option price (the "Option Price") as
specified on Schedule A, and subject to such other terms and conditions as may
be stated herein or in the Plan or on Schedule A. The Participant expressly
acknowledges that the terms of Schedule A shall be incorporated herein by
reference and shall constitute part of this Agreement. The Corporation and the
Participant further acknowledge and agree that the signatures of the Corporation
and the Participant on the Grant Notice contained in Schedule A shall constitute
their acceptance of all of the terms of this Agreement and their agreement to be
bound by the terms of this Agreement. The Option shall be designated as an
Incentive Option. To the extent that the Option is designated as an Incentive
Option and such Option or portion thereof does not qualify as an Incentive
Option, the Option or portion thereof shall be treated as a Nonqualified Option.
Except as otherwise provided in the Plan or this Agreement, this Option will
expire if not exercised in full by the Expiration Date specified on Schedule A.
 
3.    Exercise of Option. Subject to the terms of the Plan and this Agreement,
the Option shall become exercisable on the date or dates, and subject to such
conditions, as are set forth on Schedule A. To the extent that the Option is
exercisable but is not exercised, the Option shall accumulate and be exercisable
by the Participant in whole or in part at any time prior to expiration of the
Option, subject to the terms of the Plan and this Agreement. The total number of
shares that may be acquired upon exercise of the Option shall be rounded down to
the nearest whole share. The Participant expressly acknowledges that the Option
may vest and be exercisable only upon such terms and conditions as are provided
in this Agreement (including the terms set forth in Schedule A) and the Plan.
Upon the exercise of the Option in whole or in part and payment of the Option
Price in accordance with the provisions of the Plan and this Agreement, the
Corporation shall, as soon thereafter as practicable, deliver to the Participant
a certificate or certificates for the Shares purchased. Payment of the Option
Price may be made in the form: (a) of cash or cash equivalent; and, subject to
any terms and conditions that may be established by the Administrator, payment
may also be made (b) by delivery (by either actual delivery or attestation) of
shares of Common Stock owned by the Participant; (c) by shares of Common Stock
withheld upon exercise; (d) when a public market (as determined under the Plan)
for shares of Common Stock exists, by delivery of written notice of exercise to
the Corporation and delivery to a broker of written notice of exercise and
irrevocable instructions to promptly deliver to the Corporation the amount of
sale or loan proceeds to pay the Option Price; or (e) by any combination of the
foregoing methods. Shares delivered or withheld in payment on the exercise of
the Option shall be valued at their Fair Market Value on the date of exercise,
as determined in accordance with the provisions of the Plan.
 
4.    No Right of Employment or Service. Neither the Plan, the grant of the
Option, nor any other action related to the Plan shall confer upon the
Participant any right to continue in the employment or service of the
Corporation or an Affiliate or interfere in any way with the right of the
Corporation or an Affiliate to terminate the Participant's employment or service
at any time. Except as otherwise provided in the Plan or this Agreement, all
rights of the Participant with respect to the Option shall terminate upon
termination of the Participant's employment or service.
 
5.    Termination of Employment. The Option shall not be exercised unless the
Participant is, at the time of exercise, an Employee and has been an Employee
continuously since the date the Option was granted, subject to the following:
 
 
 

--------------------------------------------------------------------------------

 
 
(a)    The employment relationship of the Participant shall be treated as
continuing intact for any period that the Participant is on military or sick
leave or other bona fide leave of absence, provided that the period of such
leave does not exceed three months, or, if longer, as long as the Participant's
right to reemployment is guaranteed either by statute or by contract. The
employment relationship of the Participant shall also be treated as continuing
intact while the Participant is not in active service because of Disability. The
Administrator shall determine whether the Participant is disabled and, if
applicable, the Participant's Termination Date.
 
(b)    If the employment of the Participant is terminated because of Disability
or death, the Option may be exercised only to the extent exercisable on the
Participant's Termination Date. The Option must be exercised, if at all, prior
to the first to occur of the following, whichever shall be applicable: (i) the
close of the one-year period following the Termination Date; or (ii) the close
of the Option Period. In the event of the Participant's death, the Option shall
be exercisable by such person or persons as shall have acquired the right to
exercise the Option by will or by the laws of intestate succession.
 
(c)    If the employment of the Participant is terminated for Cause, the Option
shall lapse and no longer be exercisable as of the Participant's Termination
Date, as determined by the Administrator. For purposes of this Agreement,
"Cause" shall mean the Participant's termination of employment or service
resulting from the Participant's (i) termination for "cause" as defined under
the Participant's employment, consulting or other agreement with the Corporation
or an Affiliate, if any, or (ii) if the Participant has not entered into any
such employment, consulting or other agreement (or if any such agreement does
not address the effect of a "cause" termination), then the Participant's
termination shall be for "Cause" if termination results due to the Participant's
(A) dishonesty, (B) refusal to perform his duties for the Corporation or
continued failure to perform his duties to the Corporation in a manner
acceptable to the Corporation, as determined by the Administrator or its
designee, (C) engaging in fraudulent conduct, or (D) engaging in any conduct
that could be materially damaging to the Corporation without a reasonable good
faith belief that such conduct was in the best interest of the Corporation. The
determination of "Cause" shall be made by the Administrator and its
determination shall be final and conclusive. Without in any way limiting the
effect of the foregoing, for purposes of the Plan and this Agreement, the
Participant's employment shall be deemed to have terminated for Cause if, after
the Participant's employment has terminated, facts and circumstances indicate
that, in the opinion of the Administrator, the Participant's termination was for
Cause.
 
(d)    If the employment of the Participant is terminated for any reason other
than Disability, death or for Cause (which are addressed in (b) and (c) above),
to the extent the Option is not then exercisable, the Option will lapse. To the
extent the Option is exercisable, the Option must be exercised, if at all, prior
to the first to occur of the following, whichever shall be applicable: (i) the
close of the three-month period following the Termination Date; or (ii) the
close of the Option Period. If the Participant dies following such termination
of employment and prior to the earlier of the dates specified in (i) or (ii) of
this subparagraph (d), the Participant shall be treated as having died while
employed under subparagraph (b) above (treating for this purpose the
Participant's date of termination of employment as the Termination Date). In the
event of the Participant's death, the Option shall be exercisable by such person
or persons as shall have acquired the right to exercise the Option by will or by
the laws of intestate succession.
 
6.   Effect of Change in Control.
 
(a)    Notwithstanding any other provision of the Plan to the contrary, and
except as maybe otherwise provided in an employment agreement or other agreement
between the Participant and the Corporation, in the event of a Change in
Control, the Option, if outstanding as of the date of such Change in Control,
shall become fully exercisable, whether or not then otherwise exercisable.
 
(b)    Notwithstanding the foregoing, in the event that a Change in Control
event occurs, then the Administrator may, in its sole and absolute discretion,
determine that the Option shall not vest or become exercisable on an accelerated
basis, if the Corporation or the surviving or acquiring corporation, as the case
may be, shall have taken such action, including but not limited to the
assumption of Awards granted under the Plan or the grant of substitute awards
(in either case, with substantially similar terms or equivalent economic
benefits as Awards granted under the Plan), as the Administrator determines to
be equitable or appropriate to protect the rights and interests of Participants
under the Plan. For the purposes herein, if the Committee is acting as the
Administrator authorized to make the determinations provided for in this Section
6(b), the Committee shall be appointed by the Board of Directors, two-thirds of
the members of which shall have been Directors of the Corporation prior to the
Change in Control event.
 
(c)    The Administrator shall have full and final authority, in its discretion,
to determine whether a Change in Control of the Corporation has occurred, the
date of the occurrence of such Change in Control and any incidental matters
relating thereto.
 
7.   Notice of Disposition. To the extent that the Option is designated as an
Incentive Option, if the Shares acquired upon exercise of the Option are
disposed of within two years following the Grant Date or one year following the
transfer of such Shares to the Participant upon exercise, the Participant shall,
promptly following such disposition, notify the Corporation in writing of the
date and terms of such disposition and provide such other information regarding
the disposition as the Administrator may reasonably require.
 
8.   Limitation on Incentive Options. In no event shall there first become
exercisable by the Participant in any one calendar year Incentive Options
granted by the Corporation or any Parent or Subsidiary with respect to shares
having an aggregate Fair Market Value (determined at the time an Incentive
Option is granted) greater than $100,000. To the extent that any Incentive
Options are first exercisable by the Participant in excess of such limitation,
the excess shall be considered a Nonqualified Option.
 
 
 

--------------------------------------------------------------------------------

 
 
9.   Nontransferability of Option. To the extent the Option qualifies as an
Incentive Option, the Option shall not be transferable (including by sale,
assignment, pledge or hypothecation) other than by will or the laws of intestate
succession or, in the Administrator's discretion, as may otherwise be permitted
in accordance with Treas. Reg. Section 1.421-1(b)(2) or any successor provision
thereto. To the extent that the Option is treated as a Nonqualified Option, the
Option shall not be transferable (including by sale, assignment, pledge or
hypothecation) other than by will or the laws of intestate succession, except as
may be permitted by the Administrator in a manner consistent with the
registration provisions of the Securities Act. Except as may be permitted by the
preceding sentences, the Option shall be exercisable during the Participant's
lifetime only by him or her or by his or her guardian or legal representative.
The designation of a beneficiary in accordance with the Plan does not constitute
a transfer.
 
10.   Superseding Agreement. This Agreement supersedes any statements,
representations or agreements of the Corporation with respect to the grant of
the Option, any other equity-based awards or any related rights, and the
Participant hereby waives any rights or claims related to any such statements,
representations or agreements. This Agreement does not supersede or amend any
confidentiality agreement, non-solicitation agreement, non-competition
agreement, employment agreement or any other similar agreement between the
Participant and the Corporation, including, but not limited to, any restrictive
covenants contained in such agreements.
 
11.   Governing Law. Except as otherwise provided in the Plan or herein, this
Agreement shall be construed and enforced according to the laws of the State of
North Carolina, without regard to the conflict of laws provisions of any state,
and in accordance with applicable federal laws of the United States.
 
12.   Amendment and Termination; Waiver. Subject to the terms of the Plan and
this Section 12, this Agreement may be modified or amended only by the written
agreement of the parties hereto. Notwithstanding the foregoing, the
Administrator shall have unilateral authority to amend the Plan and this
Agreement (without Participant consent) to the extent necessary to comply with
Applicable Laws or changes to Applicable Laws (including but not limited to Code
Section 409A and Code Section 422 and federal securities laws). The waiver by
the Corporation of a breach of any provision of this Agreement by the
Participant shall not operate or be construed as a waiver of any subsequent
breach by the Participant.
 
13.   No Rights as Shareholder. The Participant and his or her legal
representatives, legatees or distributees shall not be deemed to be the holder
of any of the Shares and shall not have any rights of a shareholder unless and
until certificates for such Shares have been issued and delivered to him or her
or them.
 
14.   Withholding; Tax Matters.
 
(a)    The Participant acknowledges that the Corporation shall require the
Participant to pay the Corporation in cash the amount of any local, state,
federal, foreign or other tax or other amount required by any governmental
authority to be withheld and paid over by the Corporation to such authority for
the account of the Participant, and the Participant agrees, as a condition to
the grant of the Option and delivery of the Shares or any other benefit, to
satisfy such obligations. Notwithstanding the foregoing, the Administrator may
establish procedures to permit the Participant to satisfy such obligations in
whole or in part, and any other local, state, federal, foreign or other income
tax obligations relating to the Option, by electing (the "election") to have the
Corporation withhold shares of Common Stock from the Shares to which the
Participant is entitled. The number of the Shares to be withheld shall have a
Fair Market Value as of the date that the amount of tax to be withheld is
determined as nearly equal as possible to (but not exceeding) the amount of such
obligations being satisfied. Each election must be made in writing to the
Administrator in accordance with election procedures established by the
Administrator.
 
(b)    The Participant acknowledges that the Corporation has made no warranties
or representations to the Participant with respect to the tax consequences
(including but not limited to income tax consequences) related to the
transactions contemplated by this Agreement, and the Participant is in no manner
relying on the Corporation or its representatives for an assessment of such tax
consequences. The Participant acknowledges that there may be adverse tax
consequences upon acquisition or disposition of the Shares and that the
Participant has been advised that he or she should consult with his or her own
attorney, accountant, and/or tax advisor regarding the decision to enter into
this Agreement and the consequences thereof. The Participant also acknowledges
that the Corporation has no responsibility to take or refrain from taking any
actions in order to achieve a certain tax result for the Participant.
 
15.   Administration. The authority to construe and interpret this Agreement and
the Plan, and to administer all aspects of the Plan, shall be vested in the
Administrator, and the Administrator shall have all powers with respect to this
Agreement as are provided in the Plan. Any interpretation of this Agreement by
the Administrator and any decision made by it with respect to this Agreement is
final and binding.
 
 
 

--------------------------------------------------------------------------------

 
 
16.   Notices. Except as may be otherwise provided by the Plan, any written
notices provided for in this Agreement or the Plan shall be in writing and shall
be deemed sufficiently given if either hand delivered or if sent by fax or
overnight courier, or by postage paid first class mail. Notices sent by mail
shall be deemed received three business days after mailed but in no event later
than the date of actual receipt. Notices shall be directed, if to the
Participant, at the Participant's address indicated on Schedule A (or such other
address as may be designated by the Participant in a manner acceptable to the
Administrator), or, if to the Corporation, at the Corporation's principal
office, attention Chief Financial Officer.
 
17.   Severability. If any provision of this Agreement shall be held illegal or
invalid for any reason, such illegality or invalidity shall not affect the
remaining parts of this Agreement, and this Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included.
 
18.   Restrictions on Option and Shares.
 
(a)    As a condition to the issuance and delivery of the Shares, or the grant
of any benefit pursuant to the Plan, the Corporation may require the Participant
or other person to become a party to this Agreement, any agreement(s)
restricting the transfer, purchase or repurchase of shares of Common Stock, any
voting agreement(s), any employment agreement(s), any consulting agreement(s),
any non-competition agreement(s), any confidentiality agreement(s), any
non-solicitation agreement(s) and/or any other agreement(s) imposing such
restrictions as may be required by the Corporation. Without in any way limiting
the effect of the foregoing, the Participant or other holder of any of the
Shares shall be permitted to transfer such shares only if such transfer is in
accordance with the terms of Section 15 of the Plan, this Agreement and/or any
other applicable agreement(s). The Participant acknowledges that the acquisition
of any of the Shares by the Participant or other holder is subject to, and
conditioned upon, the agreement of the Participant or such holder to the
restrictions described in Section 15 of the Plan, this Agreement and/or any
other applicable agreement(s).
 
(b)    The Corporation may impose such restrictions on the Option, the Shares
and/or any other benefits underlying the Option as it may deem advisable,
including without limitation restrictions under the federal securities laws, the
requirements of any stock exchange or similar organization and any blue sky,
state or foreign securities laws applicable to such securities. Notwithstanding
any other provision in the Plan or this Agreement to the contrary, the
Corporation shall not be obligated to issue, deliver or transfer shares of
Common Stock, make any other distribution of benefits, or take any other action,
unless such delivery, distribution or action is in compliance with Applicable
Laws (including but not limited to the requirements of the Securities Act). The
Corporation may cause a restrictive legend to be placed on any certificate for
the Shares issued pursuant to the exercise of the Option in such form as may be
prescribed from time to time by Applicable Laws or as may be advised by legal
counsel.
 
19.   Counterparts; Further Instruments. This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. The parties hereto
agree to execute such further instruments and to take such further action as may
be reasonably necessary to carry out the purposes and intent of this Agreement.
 
20.   Effect of Changes in Status. Unless the Administrator determines
otherwise, the Option shall not be affected by any change in the terms,
conditions or status of the Participant's employment, provided that the
Participant continues to be an employee of the Corporation or an Affiliate.
 
21.   Rules of Construction. Headings are given to the sections of this
Agreement solely as a convenience to facilitate reference. The reference to any
statute, regulation or other provision of law shall be construed to refer to any
amendment to or successor of such provision of law.
 
22.   Successors and Assigns. This Agreement shall be binding upon the
Corporation and its successors and assigns, and the Participant and his or her
executors, administrators and permitted transferees and beneficiaries.
 
23.   Right of Offset. Notwithstanding any other provision of the Plan or this
Agreement, the Corporation may reduce the amount of any payment or benefit
otherwise payable to or on behalf of the Participant by the amount of any
obligation of the Participant to or on behalf of the Corporation or an Affiliate
that is or becomes due and payable.
 
[Signatures of the Corporation and the Participant follow on Schedule A/Grant
Notice.]




 
 

--------------------------------------------------------------------------------

 
POKERTEK, INC.
2009 STOCK INCENTIVE PLAN
Employee Incentive Stock Option Agreement
Schedule A/Grant Notice
 
1.    Pursuant to the terms and conditions of the Corporation's 2009 Stock
Incentive Plan (the "Plan"), you (the "Participant") have been granted an option
(the "Option") to purchase ________ shares (the "Shares") of our Common Stock as
outlined below.
 
Name of Participant:
 
Address:
 
 
 
 
 
Grant Date:
, 20____
Number of Shares Subject to Option:
 
Option Price:
$
Type of Option:
Incentive Stock Option
Expiration Date (Last day of Option Period):
, 20____
Vesting Schedule/Conditions:
 
 
 
 
 

 
2.    By my signature below, I, the Participant, hereby acknowledge receipt of
this Grant Notice and the Option Agreement (the "Agreement") dated __________
___, 20___, between the Participant and PokerTek, Inc. (the "Corporation") which
is attached to this Grant Notice. I understand that the Grant Notice and other
provisions of Schedule A herein are incorporated by reference into the Agreement
and constitute a part of the Agreement. By my signature below, I further agree
to be bound by the terms of the Plan and the Agreement, including but not
limited to the terms of this Grant Notice and the other provisions of Schedule A
contained herein. The Corporation reserves the right to treat the Option and the
Agreement as canceled, void and of no effect if the Participant fails to return
a signed copy of the Grant Notice within 30 days of the grant date stated above.
 
Signature:
 
Date:
   
Participant
   

 

 
Agreed to by:
       
POKERTEK, INC.
       
By:
 
   
Mark D. Roberson
   
Chief Executive Officer

Attest:
 
 
 
James Crawford
 
Secretary
 
 

 
Note: If there are any discrepancies in the name or address shown above, please
make the appropriate corrections on this form. Please retain a copy of the
Agreement, including a signed copy of this Grant Notice, for your files.
 


 